IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-403-CV



THE STATE OF TEXAS AND CITY OF AUSTIN,

	APPELLANTS

vs.



FRANKIN FEDERAL BANCORP, A FEDERAL SAVINGS BANK, ET AL.,

	APPELLEES


 


FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 1906, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Joint Motion
Filed:  November 3, 1993
Do Not Publish